—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Se-gal, J.), dated December 10, 1998, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Stephen Saraniti (hereinafter the plaintiff) was injured when an unidentified vehicle side-swiped his vehicle, causing the plaintiffs vehicle to cross a double yellow line and strike a truck. The truck was driven by an employee of the defendant Gleot Corporation, d/b/a Martin Paint Stores, and owned by the defendant Brody Truck Rental, Inc. The truck driver applied his brakes immediately upon observing the plaintiffs vehicle traveling toward him, but was unable to avoid the collision.
A driver is not required to anticipate that an automobile traveling in the opposite direction will cross over into oncoming traffic (see, Bentley v Moore, 251 AD2d 612; Koch v Levenson, 225 AD2d 592; Tenenbaum v Martin, 131 AD2d 660). Indeed, such a cross-over scenario presents an emergency situation, and the driver’s actions must be judged in that context (see, Koch v Levenson, supra; Mangano v New York City Hous. *587Auth., 218 AD2d 787; Greifer v Schneider, 215 AD2d 354; Glick v City of New York, 191 AD2d 677). Under these circumstances, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. Thompson, J. P., Feuerstein, Schmidt and Smith, JJ., concur.